Citation Nr: 0838433	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  99-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cognitive impairment, claimed as a result of VA 
hospitalization and treatment in June 1997.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to May 1978.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously before the Board in November 2006 
and was remanded for further development.


FINDING OF FACT

In a signed statement received in October 2008, prior to the 
promulgation of a decision in the appeal, the Board received 
written notification from the veteran that she wished to 
withdraw her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met and the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw her appeal, further discussion of the impact of the 
VCAA is not necessary.



Legal criteria and analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a) (2008).

In a written statement received by the Board on October 16, 
2008, the veteran withdrew her appeal seeking entitlement to 
compensation under 38 U.S.C.A. § 1151 for cognitive 
impairment, claimed as a result of VA hospitalization and 
treatment in June 1997.  The veteran had signed the document 
and dated it September 25, 2008.  The document also contains 
the veteran's claims file number on it. 

Based on the foregoing, the Board finds that the appellant's 
withdrawal is effective, that it has no jurisdiction to 
review the issue on appeal, and that the appeal of the issue 
must be dismissed without prejudice.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter. 


ORDER

The appeal is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


